                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


WILLIAM L. RIDENOUR,

                       Plaintiff,
       v.                                             Civil Action 2:08-cv-682
                                                      Judge George C. Smith
                                                      Magistrate Judge Kimberly A. Jolson

TERRY COLLINS, et al.,

                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion for an Order Directed to the

Institutional Cashier at the Chillicothe Correctional Institution to Suspend/Discontinue Further

Deduction of Filing Fees from the Personal Account of William L. Ridenour in Case Numbers

2:08-cv-682 and 2:10-cv-493 (Doc. 98). For the reasons that follow, the Motion is DENIED.

       On July 15, 2008, Plaintiff filed a Motion for Leave to Proceed In Forma Pauperis (Doc.

1) with his civil rights action under 42 U.S.C. § 1983. The Court granted that Motion and,

consistent with the Prison Litigation Reform Act (“PLRA”), ordered Plaintiff to pay a partial initial

filing fee and to make monthly payments until the full filing was paid. (Doc. 2 at 1 (citing 28

U.S.C. § 1915(b)(1)-(2))). Plaintiff’s Complaint was subsequently filed on July 22, 2008. (Doc.

3). After discovery and motion practice, the Court entered summary judgment in favor of

Defendants and dismissed the case on February 10, 2010. (Doc. 86). The Sixth Circuit affirmed

that decision on appeal on September 27, 2010. (Doc. 94). Since the filing of the Complaint,

Plaintiff has made regular monthly payments to pay the filing fee in full as required by the PLRA.

       Plaintiff now requests that the Court suspend or discontinue his obligation to make those

monthly payments. (See generally Doc. 98). According to him, he “has been paying this Court
approximately $4 each month on his filing fee debts for cases 2:08-cv-00682 and 2:10-cv-00493

collectively for over ten years. The deduction of $4 each month has recently become a financial

burden upon Ridenour based on a number of reasons.” (Id. at 2). Plaintiff receives “state-pay of

$20 per month”:

         From this $20 per month state-pay allowance, he must pay $4 for his filing fee debt
         to this Court, purchase over-the-counter medications for his health problems, and
         buy the necessary hygiene products from the institution commissary. His advanced
         age requires him to purchase increasing amounts of over-the-counter medications
         to cope with his health problems due to his advanced age. The majority of these
         over-the-counter medications needed by Ridenour are not provided by the prison
         healthcare services at CCI.. [sic] Indeed, he has already begun suffering pain and
         other negative side effects of going without some of his over-the-counter
         medications. Ridenour suffers from pain due to degenerative arthritis of the spine,
         persistent sinus allergies, and chronic digestive problems, which all necessitate the
         purchase of over-the-counter medications at his expense.

(Id.). In conclusion, Plaintiff emphasizes that “further deduction of filing fees from Ridenour

serves no other purpose than to punish an old man for seeking justice and his day in court.” (Id.

at 3).

         Unfortunately, the Court does not have authority to grant Plaintiff the relief he seeks. The

PLRA provides that, “if a prisoner brings a civil action or files an appeal in forma pauperis, the

prisoner shall be required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). “After

payment of the initial partial filing fee, the prisoner shall be required to make monthly payments

of 20 percent of the preceding month’s income credited to the prisoner’s account.”                  Id.

§ 1915(b)(2). “The agency having custody of the prisoner shall forward payments from the

prisoner’s account to the clerk of the court each time the amount in the account exceeds $10 until

the filing fees are paid.” Id.

         The Sixth Circuit has observed that “the obligation to pay the full filing fee under § 1915(b)

arises at the time a civil complaint is filed.” In re Alea, 286 F.3d 378, 381 (6th Cir. 2002) (citation



                                                   2
omitted). A prisoner’s obligation to pay the full filing fee continues even if his or her complaint

is subsequently dismissed, voluntarily or otherwise. Id. Ultimately, “[f]ederal law does not

authorize the court to waive” the requirements of § 1915(b)(2). Richardson v. Sec’y, Dep’t of

Corr., No. 3:06-cv-485, 2007 WL 951788, at *1 (N.D. Fla. Mar. 28, 2007); see also Ives v. Scutt,

No. 2:11-cv-13410, 2011 WL 5838580, at *1 (E.D. Mich. Nov. 21, 2011) (“By filing a complaint,

the inmate waives any objection to the assessment of fees and to the withdrawal of funds from his

or her trust fund account to pay court fees and costs.”); Roth v. Larson, No. 06-4574 MJDJSM,

2007 WL 274829, at *2 (D. Minn. Jan. 26, 2007) (“To the extent that Plaintiff is seeking to be

excused from the subsequent installment payments required by § 1915(b)(2), his request must be

denied. Plaintiff has not cited any authority suggesting that federal courts can waive the fee

payment requirements of § 1915(b)(2), and again, the apposite Eighth Circuit caselaw clearly

indicates that prisoners must pay the full filing fee as the statute prescribes.”); Dunbar v. U.S.D.A.

Forest Serv., No. CV 06-2544-PCT-SMM, 2006 WL 3716743, at *1 (D. Ariz. Nov. 6, 2006) (“To

assist indigent inmates, § 1915 provides for payment of the fee in increments; it does not provide

for deferral or waiver of the fee.”).

        Because the Court has not been able to identify any authority that would allow it to suspend

or discontinue Plaintiff’s payment obligation, the Motion is DENIED.

        IT IS SO ORDERED.



Date: February 12, 2019                               /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  3
